PUBLISHED ORDER

The Court of Appeals handed down an opinion reversing Lee’s conviction for possession of cocaine. Lee v. State, 956 N.E.2d 758 (Ind.Ct.App.2011). The Court of Appeals held (1) the trial court erred in admitting certain statements Lee had *1199made to police officers, and (2) the evidence was insufficient to sustain the conviction. The State petitioned to transfer jurisdiction to this Court, presenting questions relating to Lee’s statements but not to the sufficiency of the evidence.
This Court has reviewed the decision of the Court of Appeals and other papers filed in connection with this appeal, including the materials relating to the request for transfer. The Court has met in conference and discussed the matter, and each Justice has voted on the request for transfer.
Being duly advised, the Court grants the State’s petition to transfer jurisdiction, summarily affirms the Court of Appeals holding that the evidence was insufficient to support the conviction, and vacates the remaining opinion. See Ind. Appellate Rule 58 & 58(A)(2).
Thomson Reuters is directed to publish this order in the bound volumes of this Court’s decisions.
All Justices concur.